—Order, Family Court, New York County (Richard Ross, J.), entered on or about October 22, 1997, which, upon a fact-finding determination of abandonment, terminated appellant’s parental rights and transferred guardianship and custody rights respecting the subject child to petitioner Catholic Guardian Society and the Commissioner of Social Services for purposes of adoption, unanimously affirmed, without costs.
*446Appellant’s one isolated attempt to contact her child within the relevant six-month period was, as Family Court held, insufficient to avoid a finding of abandonment (see, Matter of Oneka O., 249 AD2d 233). Nor was the extreme inadequacy of appellant’s efforts at maintaining contact with her child mitigated either by appellant’s illiteracy or her incarceration (see, Matter of Tikisha Aisha L., 253 AD2d 709). Finally, responsibility for appellant’s failure to maintain contact with her child may not be deflected to the agency (see, Matter of Anthony M., 195 AD2d 315, 316). Concur—Rosenberger, J. P., Nardelli, Williams and Rubin, JJ.